10/07/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0030


                                        No. DA 21-0030

STATE OF MONTANA,
              Plaintiff and Appellee,
       v.
CORENA M. MOUNTAIN CHIEF,
              Defendant and Appellant.


                                           ORDER


       Upon consideration of Appellant’s motion to supplement the record and stay the
briefing schedule, and good cause appearing,
       IT IS HEREBY ORDERED that the following District Court documents in Cascade
County Case No. ADC-18-776, if available, shall be prepared and placed in the file of this
Court in this cause on or before October 24, 2022:
       1) One copy of Juror Questionnaire dated October 2019
       2) One copy of Juror Questionnaire dated June 2020
       3) One copy of Supplemental Juror Questionnaire dated June 2020
       IT IS FURTHER ORDERED that the briefing schedule is STAYED pending filing
of these documents. Upon filing, Appellant shall have thirty (30) days in which to prepare,
file, and serve her opening brief on appeal.
       No further extensions will be granted.
       The Clerk shall serve a copy of this Order upon the Clerk of the District Court in
Cascade County and all counsel of record.




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                  October 7 2022